Citation Nr: 1127965	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-40 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease of the right knee, with meniscus tear.  

2.  Entitlement to an initial disability rating higher than 30 percent for major depressive disorder.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This rating decision granted the Veteran's claim for service connection for a right knee disability and assigned an initial disability rating of 10 percent disabling, effective from August 9, 2006, the date of receipt of his claim.  This rating decision also granted the Veteran's claim for service connection for depression and assigned an initial disability rating of 30 percent disabling, effective from August 9, 2006.  

Further, the Board notes that several VA compensation examiners throughout the course of the Veteran's appeal have stated that he is unemployable because of the right knee disability.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  As the Court more recently explained in Rice v. Shinseki, 22 Vet.App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  Remands to the RO generally are via the Appeals Management Center (AMC).  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

Here, as will be addressed below, the Veteran has not had a VA compensation examination assessing the severity of his right knee disability since April 2009.  More importantly, the initial VA compensation examination in December 2006 and the more recent April 2009 VA compensation examination are contradictory to each other and are not adequate for rating purposes.  Thus, clarification as to the severity of the Veteran's right knee disability is required, and it is also necessary to obtain a medical opinion concerning whether it, or any other service-connected disabilities, preclude him from obtaining and maintaining substantially gainful employment so as to possibly warrant granting a TDIU.  However, the Board is deciding the remaining claim for a higher initial rating for depression since no further development is needed concerning this claim.


FINDING OF FACT

The Veteran's major depressive disorder is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In regards to the claim on appeal for a higher initial rating for service-connected depression, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the claim for service connection for the disability in question has been substantiated, and no further notice addressing the downstream disability rating or effective date requirements are necessary.  

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining his VA outpatient treatment records.  The Veteran has also undergone a VA compensation examination.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  There is no indication of any further available evidence or information which has not already been obtained.  The record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.

II.  Entitlement to an Initial Rating Higher than 30 Percent for Service-Connected Major Depressive Disorder

The Veteran's claim arises from his disagreement with the initial rating of 30 percent assigned following the grant of service connection for major depressive disorder.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service-connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, has since extended this practice to even the more traditional increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating formula found at 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to this general rating formula, for DC 9434 in particular, a 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; rather, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

VA treatment records concerning the Veteran's psychiatric disability date from August 2006 to November 2008 and indicate the Veteran has received continuous treatment.  He stated he had continuous depression, frustration, irritability, and aggressiveness due to his knee surgery and the inability to work as a fisherman.  He also reported poor memory and concentration.  

On VA examination in December 2006, in connection with his initial claim for service connection for major depressive disorder, the Veteran stated he was irritable and had a bad temper.  He also was verbally aggressive with impulses of physical assault.  He additionally complained of depression and difficulty sleeping.  On objective mental status evaluation, the examiner noted the Veteran was clean and adequately dressed and groomed.  The examiner also stated the Veteran was alert and his mood was anxious and depressed with blunt affect.  However, the Veteran's attention was good with fair concentration and memory.  Finally, the Veteran was not suffering from hallucinations, delusions, or suicidal or homicidal thoughts, ideations, plans or intent.  He had clear and coherent speech with fair insight and judgment and good impulse control.  Consequently, the examiner diagnosed the Veteran with major depression and stated that as a result of the Veteran's bilateral knee problems, he had been unable to work and consequently was depressed, anxious, irritable, aggressive, violent, and insomniac with poor response to treatment.  The examiner assigned a GAF score of 60, which was indicative of moderate symptoms and difficulty in social and occupational functioning. 

In December 2008, the Veteran was again scheduled for a VA compensation examination to assess the severity of his major depression.  The Veteran reported sad mood and lack of interest daily, social isolation, and irritability with anger outbursts.  He also complained of verbal yelling with expletives, sleep difficulties, and decreased appetite.  Upon objective mental examination, the examiner found the Veteran to be clean and casually dressed with appropriate affect and anxious and depressed mood.  Further, the examiner determined the Veteran did not suffer from homicidal or suicidal thoughts.  However, the examiner found the Veteran was unable to maintain a minimum level of personal hygiene because he sometimes forgot to bathe.  The Veteran was also found to have severely impaired immediate memory but normal remote and recent memory.  

As a result of this objective mental examination, the examiner also noted symptoms of chronic, recurrent depression with sad mood; lack of interest; irritability; sleep difficulties; and decreased appetite that caused social and occupational impairment.  Further, the examiner stated that the Veteran has not been able to continue working at fishing after knee surgery with complications and depressive symptomatology.  Consequently, the examiner answered "yes" to the question of whether the Veteran suffered from total occupational and social impairment.  Finally, the examiner assigned a GAF score of 55, also indicative of moderate impairment.  Therefore, the Veteran's GAF scores from December 2006 to December 2008 have been consistent.

The Board notes an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; rather, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10- 95 (Mar. 1995).

Considering the evidence in the aggregate, the Board does not find that the Veteran's mental disorder is so severe as to warrant an initial rating of 50 percent or higher.  Notably, a substantial portion of his current functional impairment (e.g., inability to work and provide for his children) has been attributed to his bilateral knee disorder, not to his major depressive disorder.  Additionally, while the December 2008 VA examiner determined that the Veteran suffered from total occupational and social impairment, the symptoms listed in support of this statement, namely, chronic, recurrent depression with sad mood; lack of interest; irritability; sleep difficulties; and decreased appetite, more closely approximate his currently assigned 30 percent rating.  The symptoms listed in the Rating Schedule for a 50 percent rating include flattened affect, panic attacks, difficulty in understanding complex commands, impairment of short-term and long-term memory, and impaired judgment.  See 38 C.F.R. § 4.130, DC 9434.  However, other than some severely impaired immediate memory loss, the December 2008 examiner failed to identify these symptoms when he examined the Veteran.

Accordingly, the symptoms described in both the VA treatment records and VA compensation examination reports are highly probative, competent medical evidence that the Veteran's mental health state more closely approximates the criteria for his currently assigned 30 percent disability rating.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  He has not shown a greater severity of depressive symptoms at any time since he was granted service connection, so the Board cannot "stage" this rating.  Fenderson, 12 Vet. App. at 125, 26.


ORDER

Entitlement to an initial rating higher than 30 percent for major depressive disorder is denied.  


REMAND

The remaining claims for an initial rating higher than 10 percent for the right knee disability and a TDIU require further development before being decided on appeal.  Although the Board sincerely regrets the additional delay, a remand of these claims is needed to ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In preliminarily reviewing the file concerning the Veteran's claim for an initial rating higher than 10 percent for a right knee disability, the Board notes that the December 2006 VA compensation examination, conducted pursuant to the initial claim for service connection for the right knee, and the April 2009 VA compensation examination to reassess the severity of the disability, are contradictory to one another.  Specifically, the December 2006 VA examiner found crepitation, clicking, grinding, meniscus abnormality, and effusion but failed to note instability.  The April 2009 VA examiner noted that the Veteran suffered from deformity, giving way, instability, pain, weakness, subluxation, and locking but did not find effusion.  Later in the same examination, the examiner found grinding, crepitation, and clicks or snaps, but no locking or instability in the right knee despite having noted it earlier.  

Symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2010).  The criteria under DC 5258 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, clarification as to the severity of the Veteran's right knee disability and whether he meets all of the criteria relating to abnormalities of the semilunar cartilage is required.   

Additionally, the two December 2006 VA compensation examinations for both depression and a right knee disability noted the Veteran's inability to work due to his service-connected conditions.  Moreover, as noted above, the December 2008 VA psychiatric examination revealed a determination of "total occupational and social impairment."  The December 2008 psychiatric examiner stated that the Veteran was not able to continue working following his knee surgery with complications and depressive symptomatology.  Finally, the April 2009 VA examination revealed that the Veteran was unemployed due to his inability to work as a result of the instability and pain of the knees.  Thus, all four VA examiners have raised the derivative issue of whether the Veteran is also entitled to a TDIU on account of the severity of his service-connected disorders.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Since, however, the RO has not considered this additional claim, much less denied the claim, it would potentially be prejudicial to the Veteran for the Board to consider this claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter apprising him of the type of evidence and information needed to substantiate the derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

2.  Schedule the Veteran for a VA compensation examination to reassess the severity of his right knee disability.  Specifically, the examiner is requested to note: 

(a) whether the Veteran demonstrates favorable ankylosis of the right knee in full extension, in slight flexion between 0 degrees and 10 degrees, in flexion between 10 degrees and 45 degrees, or extremely unfavorable, in flexion at an angle of 45 degrees or more under 38 C.F.R. § 4.71a, Diagnostic Code 5256; 

(b) whether the Veteran demonstrates slight, moderate, or severe recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257; 

(c) whether the Veteran demonstrates semilunar, dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the joint under 38 C.F.R. § 4.71a, Diagnostic Code 5258; and 

(d) whether the Veteran demonstrates malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability, or nonunion of the tibia and fibula, with loose motion, requiring a brace under 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The examiner should also describe applicable ranges of active right knee motion (flexion and extension) in terms of degrees.

The examiner is also requested to note whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination upon repetitive motion.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost upon repetitive motion.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  The examiner should also discuss the effects of the service-connected right knee disability on the Veteran's employment and activities of daily living, if any.  A complete rationale for any opinion expressed should be included in the examination report.

The examiner is also asked to determine whether the Veteran's service-connected disabilities (right knee disability, left knee disability, depressive disorder) preclude him from obtaining and maintaining substantially gainful employment given his prior work experience, level of education and training, etc.

To facilitate making these important determinations, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, will have detrimental consequences on these pending claims.  38 C.F.R. § 3.655 (2010).

3.  Then, adjudicate the derivative claim for a TDIU in light of this additional evidence and readjudicate the claim for a higher initial rating for the service-connected right knee disability.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


